                                              Case 3:21-cv-03562-SI Document 16 Filed 08/25/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANTHONY HARRISON OSTER,                            Case No. 21-cv-03562-SI
                                   8                     Plaintiff,
                                                                                               ORDER GRANTING DEFENDANTS'
                                   9               v.                                          MOTION TO DISMISS
                                  10        CITY OF CAPITOLA, et al.,                          Re: Dkt. No. 10
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On July 9, 2021, defendants City of Capitola, Police Chief Terry McManus, and officers

                                  14   Samuel Estrada, Alberto Gonzalez, and Steven Anderson (collectively “defendants”) moved to

                                  15   dismiss Anthony Oster’s complaint. Dkt. No. 10. The Court previously determined the motion was

                                  16   appropriate for determination without oral argument, in accordance with Local Rule 7-1(b). For the

                                  17   reasons set forth below, the motion is GRANTED. The amended complaint shall be filed on or

                                  18   before September 17, 2021.
                                  19

                                  20                                              BACKGROUND

                                  21   I.       Allegations re the May 9, 2020 Incident
                                  22            Mr. Oster’s complaint arises from a May 9, 2020 incident with the Capitola police. Dkt. No.

                                  23   2 at 15. Mr. Oster alleges he was riding his bicycle in the bike lane going eastbound on Capitola

                                  24   Road shortly after midnight. Id at 15. Allegedly, Officer Estrada noticed plaintiff’s bicycle did not

                                  25   have a rear red light or reflector and initiated the traffic stop. Id.

                                  26            There were no outstanding warrants for Mr. Oster and Mr. Oster did not have any weapons
                                  27   on his person. Id. at 18. Mr. Oster admits he was annoyed and rude to the officers when he was

                                  28   stopped, but alleges he never threatened them. Id at 19. When Mr. Oster turned to leave, the
                                             Case 3:21-cv-03562-SI Document 16 Filed 08/25/21 Page 2 of 5




                                   1   complaint alleges Officer Estrada put his hand on Mr. Oster’s shoulder while Officer Gonzalez

                                   2   “violently and without warning” took Mr. Oster to the ground and broke his left leg. Id. at 18. The

                                   3   complaint alleges the officers initiated force without any verbal warning and, during the use of force,

                                   4   the officers repeatedly yelled “stop resisting” even though Mr. Oster never resisted. Id. at 22.

                                   5          Mr. Oster was transported to Dominican Hospital in Santa Cruz, CA, where doctors imaged

                                   6   Mr. Oster’s left leg and determined his injuries were severe enough to require surgery. Id at 20.

                                   7   Mr. Oster was then transported to Natividad Hospital Emergency Department in Salinas, CA, where

                                   8   he underwent surgery to address the multiple fractures to his left leg – but the complaint is silent on

                                   9   when this occurred. Id. at 20.

                                  10          After the incident, Mr. Oster alleges the police officer defendants wrote inaccurate and

                                  11   misleading police reports and omitted exculpatory evidence with respect to Mr. Oster. Id at 26.

                                  12          The complaint alleges, again without providing dates, that Mr. Oster was at some point
Northern District of California
 United States District Court




                                  13   arrested and criminally cited for resisting/delaying peace officers during the scope of their duties.

                                  14   Id. at 21. The Santa Cruz County District Attorney’s Office prosecuted Mr. Oster, allegedly, based

                                  15   on the misstatements and inaccuracies in the defendant officers’ police reports. Id at 28. All charges

                                  16   against Mr. Oster were ultimately dropped. Id. at 29.

                                  17          The Capitola Chief of Police, Terry McManus allegedly conducted an internal investigation

                                  18   into the officers’ use of force against Mr. Oster and exonerated them. Id at 21.

                                  19          Plaintiff filed suit in this Court on May 12, 2021, alleging nine causes of action for: (1) 4th

                                  20   Amendment Violation – Excessive Force; (2) 4th Amendment Violation – Search & Seizure; (3) 4th

                                  21   Amendment Violation – Malicious Prosecution; (4) Assault; (5) Battery; (6) False Arrest; (7)

                                  22   Intentional Infliction of Emotional Distress; (8) Negligent Infliction of Emotional Distress; (9)

                                  23   Violation of California’s Bane Act.

                                  24

                                  25   II.    Allegations re Custom, Practice & Policy
                                  26          The complaint also alleges the City of Capitola and Police Chief Terry McManus embrace

                                  27   customs, practices, and policies that encourage and/or condone unconstitutional practices,

                                  28   including:
                                                                                         2
                                            Case 3:21-cv-03562-SI Document 16 Filed 08/25/21 Page 3 of 5



                                              a. To use, tolerate, or instruct the use of excessive and/or unjustified force;
                                   1
                                              b. To engage in or tolerate unreasonable seizures and restraints;
                                   2
                                              c. To engage in or tolerate the improper and dangerous use of police dogs;
                                   3
                                              d. To fail to institute, require, and enforce proper and adequate training,
                                   4          supervision, policies, and procedures concerning stops, arrests, and the use of force;
                                   5          e. To fail to institute, require, and enforce proper and adequate training,
                                              supervision, policies, and procedures concerning handling mentally ill and/or
                                   6          emotionally disturbed people;
                                   7          f. To hide or cover up violations of constitutional rights by any of the following:
                                   8          i. By failing to properly investigate and/or evaluate complaints or incidents of
                                              excessive and unreasonable force, unlawful seizures, and/or handling of mentally ill
                                   9          and/or emotionally disturbed people;
                                  10          ii. By ignoring and/or failing to properly investigate and/or discipline
                                              unconstitutional or unlawful law enforcement activity;
                                  11
                                              iii. By allowing, tolerating, and/or encouraging law enforcement officers to fail to
                                  12          file complete and accurate reports; file false reports; make false statements; collude
Northern District of California
 United States District Court




                                              in report writing; and/or obstruct or interfere with investigations of unconstitutional
                                  13          or unlawful law enforcement conduct by withholding and/or concealing material
                                              information;
                                  14
                                              g. To allow, tolerate, and/or encourage a ‘code of silence’ among law enforcement
                                  15          officers and police department personnel, whereby an officer or member of the
                                              police department does not provide adverse information against a fellow officer or
                                  16          member of the department; and
                                  17          h. Defendants CITY OF CAPITOLA and chief TERRY MCMANUS failed to
                                              properly hire, train, instruct, monitor, supervise, evaluate, investigate, and
                                  18          discipline the individual officers involved herein, with deliberate indifference to
                                              Plaintiff’s constitutional rights.
                                  19
                                       Id at 35. The complaint further alleges the City of Capitola and Police Chief McManus inadequately
                                  20
                                       and improperly investigate claims of excessive force and does not monitor or track the number of
                                  21
                                       times his officers are accused of doing so. Id at 36-38.
                                  22

                                  23
                                                                                  DISCUSSION
                                  24
                                               Defendants move to dismiss all of plaintiff’s claims, but only with respect to the City of
                                  25
                                       Capitola, Police Chief McManus, and Steven Anderson. See generally Dkt. No. 10 (Motion to
                                  26
                                       Dismiss). It is implicit is defendants’ motion that the complaint adequately pleads causes of action
                                  27
                                       against officers Gonzalez and Estrada. Defendants correctly point out that for many of plaintiff’s
                                  28
                                                                                         3
                                            Case 3:21-cv-03562-SI Document 16 Filed 08/25/21 Page 4 of 5




                                   1   claims, plaintiff fails to specify which defendants the claim is asserted against and fails to state facts

                                   2   for each defendant. Dkt. No. 10 at 16. Indeed, plaintiff admits as much:

                                   3           Upon review of Defendants’ Motion, Plaintiff concedes he made a serious,
                                               unintentional error in drafting his Complaint. For each of the nine counts within
                                   4           Plaintiff’s Complaint, Plaintiff neglected to specify with each count which Defendant
                                               or Defendants to whom that count applies. Plaintiff asks the Court for leave to amend
                                   5           accordingly…
                                   6   Dkt. No. 11 at 5 (Opposition).

                                   7           Further, while the complaint seems to allege all causes of action against all the officer

                                   8   defendants, the complaint primarily contains facts with respect to officer Gonzalez. The complaint

                                   9   is sparse at best with respect to Officer Estrada’s conduct and silent with respect to Officer

                                  10   Anderson’s conduct. The complaint does not allege Officer Anderson ever touched or said anything

                                  11   to plaintiff. To survive a motion to dismiss, plaintiff must make clear which causes of action are

                                  12   asserted against which defendants with necessary allegations in support thereof.
Northern District of California
 United States District Court




                                  13           Finally, the complaint is deficient as to plaintiff’s Monell claims, which are confusingly

                                  14   included within the various causes of action. Local government entities are “persons” subject to

                                  15   liability under § 1983 where official policy or custom causes a constitutional tort, see Monell, 436

                                  16   U.S. at 690; however, a municipality may not be held vicariously liable for the unconstitutional acts

                                  17   of its employees under the theory of respondeat superior, see Board of County Comm’rs v. Brown,

                                  18   520 U.S. 397, 403 (1997); Monell, 436 U.S. 658 at 691 (1978). Thus, a public entity “cannot be held

                                  19   liable solely because it employs a tortfeasor.” Monell, 436 U.S. at 691.

                                  20           To establish an official policy that would give rise to Monell liability, a plaintiff must allege

                                  21   facts to support one of the following to survive dismissal of its claim: (1) an unconstitutional custom

                                  22   or policy behind the violation of rights; (2) a deliberately indifferent omission, such as a failure to

                                  23   train or failure to have a needed policy; or (3) a final policymaker’s involvement in, or ratification

                                  24   of, the conduct underlying the violation of rights. Clouthier v. County of Contra Costa, 591 F.3d

                                  25   1232, 1249-50 (9th Cir. 2010) (synthesizing authorities), overruled on other grounds by Castro v.

                                  26   Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016).

                                  27           Here, plaintiff’s Monell claims suffer from several issues. First, all the Monell allegations

                                  28   go to Police Chief McManus and fail to create a nexus between him and the defendant City of
                                                                                           4
                                            Case 3:21-cv-03562-SI Document 16 Filed 08/25/21 Page 5 of 5




                                   1   Capitola. Second, many of the Monell claims are conclusory and wholly unsupported by allegations.

                                   2   For example, plaintiff alleges a pattern/practice/custom of “engag[ing] in or tolerat[ing] the

                                   3   improper and dangerous use of police dogs.” Dkt. No. 2 at 35. However, the facts of the complaint

                                   4   do not so much as mention police dogs. Another example: plaintiff alleges the Capitola Police fail

                                   5   “to properly investigate and/or evaluate complaints or incidents of excessive and unreasonable force,

                                   6   unlawful seizures, and/or handling of mentally ill and/or emotionally disturbed people.” Dkt. No.

                                   7   2 at 35. But the complaint does not allege plaintiff was mentally ill or emotionally disturbed at the

                                   8   time of the incident (or indeed at any time). Pleading Monell liability requires facts showing a causal

                                   9   link between the alleged policy and plaintiff’s injury. See Monell, 436 U.S. at 690-92. It is

                                  10   axiomatic that plaintiff may only plead alleged policies, practices, and customs he has standing to

                                  11   bring.

                                  12            For the reasons stated above, defendant’s motion to dismiss is GRANTED. Plaintiff shall
Northern District of California
 United States District Court




                                  13   file an amended complaint on or before September 17, 2021.

                                  14

                                  15            IT IS SO ORDERED.

                                  16   Dated: August 25, 2021

                                  17                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
